74 F.3d 599
In the Matter of CAJUN ELECTRIC POWER COOPERATIVE, INC., Debtor.CAJUN ELECTRIC POWER COOPERATIVE, INC. et al., Appellants,v.CENTRAL LOUISIANA ELECTRIC COOPERATIVE, INC. et al., Appellees.
No. 95-30760.
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1996.

William Hardy Patrick, III, William H. Patrick, Baton Rouge, LA, John C. Weitnauer, Richard Neal Batson, Alston & Bird, Atlanta, GA, for Cajun Elec. Power Co-op., Inc.
R. Patrick Vance, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, LA, for American Commercial Terminals.
Richard E. Matheny, Gordon, Arata, McCollam & Duplantis, Baton Rouge, LA, Ewell E. Eagan, Jr. and C. Peck Hayne, Jr., Gordon, Arata, McCollam & Duplantis, New Orleans, LA, Alan C. Wolf, New Orleans, LA, for Central Louisiana Elec. Co-op., Inc.
Thomas Marx Bondy, William Ruth Kanter, U.S. Dept. of Justice, Civil Division Appellate Staff, Washington, DC, for U.S. on behalf of Rural Utilities Serv.
John S. Koppel, U.S. Dept. of Justice, Civ. Div., Washington, DC, for U.S. on behalf of Rural Utilities Serv. and U.S. Dept. of Agriculture.
Nicholas F. LaRocca, Jr., Morgan City, LA, for Teche Electric Cooperative, Inc.
Tom F. Phillips, Taylor, Porter, Brooks & Phillips, Baton Rouge, LA, David J. Messina, Taylor, Porter, Brooks & Phillips, New Orleans, LA, for Gulf States Utilities Co.
Appeals from the United States District Court for the Middle District of Louisiana.
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
(Opinion November 20, 1995, 5th Cir., 1995, 69 F.3d 746).
Before REYNALDO G. GARZA, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

ORDER OF THE COURT:

1
Taking the petitions suggesting rehearing en banc as petitions for rehearing, said petitions for rehearing are hereby GRANTED as follows:


2
"After re-reading the stipulation on file in this case, we find the conflicts of interest within the members of the Board of Cajun Electric Power Cooperative, Inc., to be such that the court below was correct in the appointment of a trustee.  We therefore withdraw all of section IV of the prior opinion found at 69 F.3d 746 and we adopt the reasoning of the dissent in its place.


3
The appointment of a trustee is therefore AFFIRMED."